Pee Cueiam.
The mother having sought the custody of the infant in her action instituted in Wake prior to the institution of the father’s action in Craven, in which custody was not prayed for, the judgment of the Superior Court of Wake County awarding custody to the mother was conclusive and binding on the Superior Court of Craven County. G.S. 50-16. Blankenship v. Blankenship, 256 N.C. 638, 124 S.E. 2d 857; Murphy v. Murphy, 261 N.C. 95, 134 S.E. 2d 148; In the Matter of: Robert Mark Ponder, 263 N.C. 530, 139 S.E. 2d 685.
The judgment from which plaintiff appeals is
Affirmed.
Mooee, J., not sitting.